Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Detailed Action
This Office Action is made in reply to Application Serial Number 17/477,438 filed September 16, 2021.  As originally filed, Claims 1 – 20 are presented for examination.


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 1 (system [0081], [0083], [0084], [0086], [0087]), 15 (communications network [0081]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “12” has been used to designate “a content library ([0081]), “selected content” ([0082]), “selected video content” ([0082]), “one or more content items” ([0082]), “content” ([0083]), “the video content” ([0085]), “the selected video” ([0086]) and “System content Library container of data” (Fig. 1).  Additionally, reference character “13” has been used to designate both  “File Manager” and “System File Management” in Fig. 1.   Also, reference character “14” has been used to designate both System Database ([0081] and Fig. 1) and Management HUB ([0087] and Fig. 1).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because the specification indicates that a “connection framework 53” is configure for establishing a connection between an interactive view panel 30 and a selected input 51 ([0085]) but that does not appear to be illustrated in Fig. 1.  Fig. 1 illustrates Connection Framework 53 connecting the System Server with the Content Studio 10 and Image Capturing Devices 20 but this is not described in the instant specification.  Additionally, Distribution/Broadcasting Platform 50 appears to be pointing to Outputs 52 of the broadcasting platform 50 (see Fig. 1) but apparently should be pointing to System Server, which is not numbered.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 20c.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “computer-implemented method” in Claims 11 - 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
– interactive view panels configured to display video content in claims 1 – 2, 6, 11, 16
– mapping service configured to map in claims 1, 3-4, 7, 9-10, 12 and 14 – 15
– connection framework configured for establishing a connection in claim 1
– management hub configured to receive input in claims 6, 11 and 16

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the palette of editing tools" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the user" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the user" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim limitations “interactive view panels configured to display video content”, “mapping service configured to map”, “connection framework configured for establishing a connection” and “management hub configured to receive input” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure appears to be devoid of any structure that performs the function in the claim limitations. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 – 4 and 6 – 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maloney, US Pub. 2019/0110112 A1 (hereinafter Maloney).

In regards to Claim 1, Maloney discloses a system comprising: 
a content studio providing one or more interactive view panels that are configured to display video content selected by a user, the video content being received by the content studio from one or more video cameras in communication with the content studio, the content studio further including at least one of a streaming control and/or an output control to respectively control streaming and/or output of the video content from the content studio (Maloney: Figs. 1 and 2, [0031]-[0032], where there are multiple cameras capturing various sporting events and control over aspects of the operations might be embedded in the streaming management server [content studio].  For example, the streaming management server is in communication with the recording devices to control what is captured.  Also, after receiving the feeds, the streaming management server can store and/or stream those feeds [output of the video content]; [0023], where the subscriber interface allows the user to pick from multiple viewpoints and streams from which to view a particular event);
a software-as-a-system (SaaS) platform having one or more inputs and one or more outputs, each of the one or more inputs being configured for receiving selected video content from the content studio, each of the one or more outputs having a uniform resource locator (URL) that can be rendered in a website of a customer computing system that is configured for displaying the selected video content in the rendered URL, the SaaS platform further having a mapping service configured to map each of the one or more inputs to at least one of the one or more outputs (Maloney: Fig. 3 and [0035] – [0036], where a video transcoding and streaming video system 150 [software-as-a-system] receives streams [one or more inputs] from the Streaming Kits 100, 210 and 320 and outputs video [one or more outputs] to mobile players 330, 334, 336 and 338; Fig. 4 and [0046], where an updated list of available streams and their associated URLs is received by the subscriber interface 410; [0038], where event-facing cameras are configured to include the URL where each camera’s stream can be accessed [map inputs to outputs]); and 
a connection framework configured for establishing a connection between one of the one or more interactive view panels of the content studio and a selected input of the one or more inputs of the SaaS platform based on an application programming interface (API) call from the content studio to the SaaS platform upon activation of the content studio to display the video content selected by the user (Maloney: Fig. 4 and [0046], where a user may select a desired stream as presented by the video system 150 via a stream selector included in the stream controls; Fig. 4 and [0047], where the player communicates with the video system 150 by sending an API request in response to a viewer request via the subscriber interface 410;  Fig. 1 and [0029], where device 140, such as a Network Interface [part of connection framework], allows connection between devices; Fig. 6, [0065], [0068] and [0073], where the computer system 600 includes a bus 602 [part of connection framework] for communicating, processing and displaying information, as well as being coupled to a communication interface 618 which provides a two-way data communication coupling to a network link 620, among other things).

Regarding Claim 3, Maloney discloses the system in accordance with claim 1, wherein the mapping service is configured to map each of the one or more inputs to at least one of the one or more outputs based at least in part on a source of the video content (Maloney: [0023], where a subscriber can pick from multiple viewpoint and streams from which to view a particular event.  For example, the user can pick which camera to watch).

Regarding Claim 4, Maloney discloses the system in accordance with claim 1, wherein the mapping service is configured to map each of the one or more inputs to at least one of the one or more outputs based at least in part on a destination of the video content, the destination comprising the customer computing system (Maloney: Fig. 5 and [0050], where if a user has requested to follow a competitor, the stream will change when the competitor moves events.  For example, if the competitor has moved to a new event, the subscriber interface will switch to anew stream).


In regards to Claim 6, Maloney discloses a computer-implemented system comprising: 
a management hub configured to receive input representing details of an event, the details including one or more of a time, a duration, a location, an identification of one or more participants of the event, and a schedule of participation of the one or more participants of the event (Maloney: Fig. 3 and [0037], where a positioning system 340 may facilitate the configuration of competitors and when they are competing; [0028], where the system has schedule data for events and participants and the location of every subject during an event at all times; [0044], where the positioning system can identify competitors based on their bib number or other worn identification);
a content studio having one or more interactive view panels in a display, the content studio being configured to display video content from the event supplied to each of the one or more interactive view panels and to tag the video content according to one or more of the time, the duration, the location, the identification of one or more participants of the event, and the schedule of participation of the one or more participants of the event, the video content being provided to the content studio by one or more video cameras connected with the content studio via a communication network, the content studio further including at least one of a streaming control and/or an output control to respectively control streaming and/or output of the video content from the content studio (Maloney: [0028], where the system has schedule data for events and participants; Figs. 1 and 2, [0031]-[0032], where there are multiple cameras capturing various sporting events and control over aspects of the operations might be embedded in the streaming management server [content studio].  For example, the streaming management server is in communication with the recording devices to control what is captured.  Also, after receiving the feeds, the streaming management server can store and/or stream those feeds [output of the video content]; [0033], where the streaming management server might include a scheduling database that maintains data about what events are occurring when and who is participating in the event and when they are scheduled to perform, a participant database that includes data about participants; [0056], where a streaming management server might manage feeds from the school auditorium and maintain a schedule of who will be appearing when; [0023], where the subscriber interface allows the user to pick from multiple viewpoints and streams from which to view a particular event); and 
a content distribution platform having one or more inputs and one or more outputs, each of the one or more inputs being configured for receiving selected video content from the content studio via an application programming interface (API) call from the content studio to the content distribution platform upon activation of the content studio to display the video content selected by the user, each of the one or more outputs having a uniform resource locator (URL) that can be rendered in a website of a customer computing system that is configured for displaying the selected video content in the rendered URL (Maloney: Fig. 3 and [0035] – [0036], where a video transcoding and streaming video system 150 receives streams [one or more inputs] from the Streaming Kits 100, 210 and 320 and outputs video [one or more outputs] to mobile players 330, 334, 336 and 338; Fig. 4 and [0046], where an updated list of available streams and their associated URLs is received by the subscriber interface 410; [0038], where event-facing cameras are configured to include the URL where each camera’s stream can be accessed; Fig. 4 and [0047], where the player communicates with the video system 150 by sending an API request in response to a viewer request via the subscriber interface 410).

Regarding Claim 7, Maloney discloses the computer-implemented system in accordance with claim 6, wherein the content distribution platform further includes a mapping service configured to map each of the one or more inputs to at least one of the one or more outputs (Maloney: Fig. 3 and [0035] – [0036], where a video transcoding and streaming video system 150 receives streams from the Streaming Kits 100, 210 and 320 and outputs video to mobile players 330, 334, 336 and 338).

Regarding Claim 8, Maloney discloses the computer-implemented system in accordance with claim 6, wherein the content distribution platform is further configured to output the video content selected by the user based on at least one tag selected by a user of the customer computing system (Maloney: Fig. 5 and [0049], where the video system 150 tags the received video stream with competitor information.  The video system receives a request for a stream from a subscriber interface system and requests the competitors’ information from the positioning system and serves the stream corresponding to the competitor on the mobile device).

Regarding Claim 9, Maloney discloses the computer-implemented system in accordance with claim 7, wherein the mapping service is configured to map each of the one or more inputs to at least one of the one or more outputs based at least in part on a source of the video content (Maloney: [0023], where a subscriber can pick from multiple viewpoint and streams from which to view a particular event.  For example, the user can pick which camera to watch).

Regarding Claim 10, Maloney discloses the computer-implemented system in accordance with claim 7, wherein the mapping service is configured to map each of the one or more inputs to at least one of the one or more outputs based at least in part on a destination of the video content, the destination comprising the customer computing system (Maloney: Fig. 5 and [0050], where if a user has requested to follow a competitor, the stream will change when the competitor moves events.  For example, if the competitor has moved to a new event, the subscriber interface will switch to anew stream).

In regards to Claim 11, Maloney discloses a computer-implemented method comprising: 
receiving, at a management hub of a computing system, input representing details of an event, the details including one or more of a time, a duration, a location, an identification of one or more participants of the event, and a schedule of participation of the one or more participants of the event (Maloney: Fig. 3 and [0037], where a positioning system 340 may facilitate the configuration of competitors and when they are competing; [0028], where the system has schedule data for events and participants and the location of every subject during an event at all times; [0044], where the positioning system can identify competitors based on their bib number or other worn identification); 
displaying, in a content studio having one or more interactive view panels in a display, video content from the event supplied to each of the one or more interactive view panels, the video content being provided to the content studio by one or more video cameras connected with the content studio via a communication network (Maloney: Figs. 1 and 2, [0031]-[0032], where there are multiple cameras capturing various sporting events; Fig. 1 and [0029], where device 140, such as a Network Interface, allows connection between devices; Fig. 6, [0065], [0068] and [0073], where the computer system 600 includes a bus 602 for communicating, processing and displaying information, as well as being coupled to a communication interface 618 which provides a two-way data communication coupling to a network link 620, among other things); 
tagging, via the content studio, the video content according to one or more of the time, the duration, the location, the identification of one or more participants of the event, and the schedule of participation of the one or more participants of the event (Maloney: [0028], where the system has schedule data for events and participants; [0033], where the streaming management server might include a scheduling database that maintains data about what events are occurring when and who is participating in the event and when they are scheduled to perform, a participant database that includes data about participants; [0056], where a streaming management server might manage feeds from the school auditorium and maintain a schedule of who will be appearing when); 
controlling, via the content studio, a streaming and/or an output of the video content from the content studio to a content distribution platform having one or more inputs and one or more outputs, each of the one or more outputs having a uniform resource locator (URL) that can be rendered in a website of a customer computing system that is configured for displaying the selected video content in the rendered URL (Maloney: Figs. 1 and 2, [0031]-[0032], where control over aspects of the operations might be embedded in the streaming management server.  For example, the streaming management server is in communication with the recording devices to control what is captured.  Also, after receiving the feeds, the streaming management server can store and/or stream those feeds; [0023], where the subscriber interface allows the user to pick from multiple viewpoints and streams from which to view a particular event; Fig. 4 and [0046], where an updated list of available streams and their associated URLs is received by the subscriber interface 410; [0038], where event-facing cameras are configured to include the URL where each camera’s stream can be accessed [map inputs to outputs]); and 
delivering, to at least one input of the content distribution platform, selected video content from the content studio via an application programming interface (API) call from the content studio to the content distribution platform upon activation of the content studio to display the video content selected by the user by the customer computing system (Maloney: Fig. 3 and [0035] – [0036], where a video transcoding and streaming video system 150 receives streams from the Streaming Kits 100, 210 and 320 and outputs video to mobile players 330, 334, 336 and 338; Fig. 4 and [0047], where the player communicates with the video system 150 by sending an API request in response to a viewer request via the subscriber interface 410; Fig. 4 and [0046], where a user may select a desired stream as presented by the video system 150 via a stream selector included in the stream controls).

Regarding Claim 12, Maloney discloses the computer-implemented method in accordance with claim 11, wherein the content distribution platform further includes a mapping, by a mapping service of the content distribution network, each of the one or more inputs to at least one of the one or more outputs  (Maloney: Fig. 3 and [0035] – [0036], where a video transcoding and streaming video system 150 receives streams from the Streaming Kits 100, 210 and 320 and outputs video to mobile players 330, 334, 336 and 338).

Regarding Claim 13, Maloney discloses the computer-implemented method in accordance with claim 11, outputting, by the content distribution network, the video content selected by the user based on at least one tag selected by a user of the customer computing system (Maloney: Fig. 5 and [0049], where the video system 150 tags the received video stream with competitor information.  The video system receives a request for a stream from a subscriber interface system and requests the competitors’ information from the positioning system and serves the stream corresponding to the competitor on the mobile device).

Regarding Claim 14, Maloney discloses the computer-implemented method in accordance with claim 12, wherein the mapping service is configured to map each of the one or more inputs to at least one of the one or more outputs based at least in part on a source of the video content (Maloney: [0023], where a subscriber can pick from multiple viewpoint and streams from which to view a particular event.  For example, the user can pick which camera to watch).

Regarding Claim 15, Maloney discloses the computer-implemented method in accordance with claim 12, wherein the mapping service is configured to map each of the one or more inputs to at least one of the one or more outputs based at least in part on a destination of the video content, the destination comprising the customer computing system (Maloney: Fig. 5 and [0050], where if a user has requested to follow a competitor, the stream will change when the competitor moves events.  For example, if the competitor has moved to a new event, the subscriber interface will switch to anew stream).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 and 16 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maloney in view of Wanke et al., US Pub. 2019/0099653 A1 (hereinafter Wanke).

Regarding Claim 2, Maloney discloses the system in accordance with claim 1. But Maloney does not explicitly disclose, wherein the content studio further includes a palette of editing tools, each of the editing tools being configured to enable editing by the user of the video content received by the content studio and displayed in at least one of the one or more interactive view panels.  
Wanke from a similar endeavor teaches the content studio further includes a palette of editing tools, each of the editing tools being configured to enable editing by the user of the video content received by the content studio and displayed in at least one of the one or more interactive view panels (Wanke: [0027], where an apparatus for evaluating, judging and/or scoring and/or commenting on an activity, such as a participant, is provided.  For example, an observer can use a personal device to view, evaluate, score, judge and/or comment on an activity or action of a participant of the event being viewed; [0134], where live stream may be edited, compiled, and/or formatted real-time for distribution in a plurality of formats so as to be compatible for viewing with a mobile device; [0289], where media content may be cleaned, edited, and broadcast, streamed, downloaded, etc. back to the various users real-time for viewing). 
There is a need for increasing viewing engagement amongst a crowd of spectators of an athletic event by modernizing the judging of such in a manner that more greatly involves the viewer, the participants, sponsors, and/or advertisers and their interactions, (Wanke: [0008]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maloney in view of Wanke to provide feedback from observers regarding the event and/or its competitors which can be fed back to the event organizers and sponsors thereby allowing them to better determine fan engagement, participant following, and their return on sponsorship investment (Wanke: [0015]).


In regards to Claim 16, Maloney discloses a content distribution and fan input system comprising: 
a management hub configured to receive input representing details of an event, the details including one or more of a time, a duration, a location, an identification of one or more participants of the event, and a schedule of participation of the one or more participants of the event (Maloney: Fig. 3 and [0037], where a positioning system 340 may facilitate the configuration of competitors and when they are competing; [0028], where the system has schedule data for events and participants and the location of every subject during an event at all times; [0044], where the positioning system can identify competitors based on their bib number or other worn identification); 
a content studio having one or more interactive view panels in a display, the content studio being configured to display video content from the event supplied to each of the one or more interactive view panels and to tag the video content according to one or more of the time, the duration, the location, the identification of one or more participants of the event, and the schedule of participation of the one or more participants of the event, the video content being provided to the content studio by one or more video cameras connected with the content studio via a communication network, the content studio further including at least one of a streaming control and/or an output control to respectively control streaming and/or output of the video content from the content studio (Maloney: [0028], where the system has schedule data for events and participants; Figs. 1 and 2, [0031]-[0032], where there are multiple cameras capturing various sporting events and control over aspects of the operations might be embedded in the streaming management server [content studio].  For example, the streaming management server is in communication with the recording devices to control what is captured.  Also, after receiving the feeds, the streaming management server can store and/or stream those feeds [output of the video content]; [0033], where the streaming management server might include a scheduling database that maintains data about what events are occurring when and who is participating in the event and when they are scheduled to perform, a participant database that includes data about participants; [0056], where a streaming management server might manage feeds from the school auditorium and maintain a schedule of who will be appearing when; [0023], where the subscriber interface allows the user to pick from multiple viewpoints and streams from which to view a particular event); 
a content distribution platform having one or more inputs and one or more outputs, each of the one or more inputs being configured for receiving selected video content from the content studio via an application programming interface (API) call from the content studio to the content distribution platform upon activation of the content studio to display the video content selected by the user, each of the one or more outputs having a uniform resource locator (URL) that can be rendered in a website of one or more customer computing systems that are configured for displaying the selected video content in the rendered URL (Maloney: Fig. 3 and [0035] – [0036], where a video transcoding and streaming video system 150 receives streams [one or more inputs] from the Streaming Kits 100, 210 and 320 and outputs video [one or more outputs] to mobile players 330, 334, 336 and 338; Fig. 4 and [0046], where an updated list of available streams and their associated URLs is received by the subscriber interface 410; [0038], where event-facing cameras are configured to include the URL where each camera’s stream can be accessed; Fig. 4 and [0047], where the player communicates with the video system 150 by sending an API request in response to a viewer request via the subscriber interface 410).  But Maloney fails to explicitly disclose a backend server in communication with the content distribution platform and each customer computing system, the backend server receiving, from at least one of the one or more customer computing systems, user feedback associated with the selected video content.
Wanke from a similar endeavor teaches a backend server in communication with the content distribution platform and each customer computing system, the backend server receiving, from at least one of the one or more customer computing systems, user feedback associated with the selected video content (Wanke: [0015], where an observer of an event may use a cell phone to engage in, score or otherwise provide commentary on the event which can be used as feedback for the event organizers; [0154], where the system may allow communicating with the performers.  Specifically, an analysis of images taken by the cameras in a competition can be made as feedback as to how to increase the competitiveness of the competitors; [0019], where the system includes a communication platform  that is adaptable for crowd-source communication while concurrently participating as a judge or scorer of an athletic event or performance.  The platform may include a server system through which the client applications of mobile devices may communicate with the system).
There is a need for increasing viewing engagement amongst a crowd of spectators of an athletic event by modernizing the judging of such in a manner that more greatly involves the viewer, the participants, sponsors, and/or advertisers and their interactions, (Wanke: [0008]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maloney in view of Wanke to provide feedback from observers regarding the event and/or its competitors which can be fed back to the event organizers and sponsors thereby allowing them to better determine fan engagement, participant following, and their return on sponsorship investment (Wanke: [0015]).
	

Regarding Claim 17, the combined teaching of Maloney and Wanke discloses the content distribution and fan input system in accordance with claim 16, wherein receiving user feedback includes receiving user feedback within a predetermined time period of displaying the selected video content (Wanke: Fig. 7M and [0186], where a user interface is shown indicating a rea-time countdown displaying the remaining time to score a competitor before the score is eliminated).

Regarding Claim 18, the combined teaching of Maloney and Wanke discloses the content distribution and fan input system in accordance with claim 16, wherein receiving user feedback further includes removing a bias from the user feedback (Wanke: [0202], where scores entered at the beginning of a performance or heat will be weighted heavier than those entered towards the end to prevent those who have not really seen the performance from having undue influence on the scoring, which could be an indication of bias; Fig. 7M and [0186], where a user interface show a countdown displaying the remaining amount of time to score a competitor before the score is given a lower weight or eliminated.  Scores outside this window may be discarded by the “bias” module; Fig. 8f and [0216], where scores in the upper and lower shaded regions of the graph may be potentially indicators of bias and may be discarded).

Regarding Claim 19, the combined teaching of Maloney and Wanke discloses the content distribution and fan input system in accordance with claim 16, wherein the user feedback includes a digital signal representing a quantitative evaluation of the selected video content (Wanke: [0161], where a user interface provides a plurality of input prompts representing a qualitative and/or quantitative judgement of the activity; [0163], where a client application of a user device allows a user to evaluate or score a performance or competition; Fig. 7A and [0164], where a user may enter a score or evaluation by using the keypad to select a number).

Regarding Claim 20, the combined teaching of Maloney and Wanke discloses the content distribution and fan input system in accordance with claim 16, wherein the user feedback includes a digital signal representing a qualitative evaluation of the selected video content (Wanke: [0161], where a user interface provides a plurality of input prompts representing a qualitative and/or quantitative judgement of the activity).




Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maloney in view of Hamer, US Pub. 2014/0186004 A1 (hereinafter Hamer).

Regarding Claim 5, Maloney discloses the system in accordance with claim 1.  But Maloney fails to explicitly disclose, wherein the palette of editing tools includes one or more graphical control buttons to enable one or more of annotating a video file, merging two video files into a merged video, displaying two or more video files simultaneously, and displaying two or more video files synchronously.
Hamer from a similar endeavor teaches the palette of editing tools includes one or more graphical control buttons to enable one or more of annotating a video file, merging two video files into a merged video, displaying two or more video files simultaneously, and displaying two or more video files synchronously (Hamer: Fig. 4 and [0064], where a review/edit platform allows a user to pick a particular clip and giving it a thumbs up; [0008]-[0009], where multiple videos from an event are tagged, synchronized and combined and allows users to review and edit the multiple submission to create unique videos of the event; [0079], where multiple users submit video of an event, the CROWDFLIK app, via synchronized tagging, combines the videos into a single video of the real-life event).
Due to the proliferation of video enabled mobile devices which many amateur videos of popular events to be posted on websites, it is hard for consumers to know where to find a video of interest for various events, (Hamer: [0003]).  In addition, there is no easy method to combine multiple videos that are captured of a particular event, (Hamer: [0004]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maloney in view of Hamer such that multiple videos of an event can be easily edited and combined via an app available for mobile device such that segments are grouped and synchronized on a Review/Edit platform for user combination, editing and more, (Hamer: [0008]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jamie et al., US Pub. 2017/0025152 A1 discloses a local server  managing uploads of media content from multiple content capture devices ([0032]) and the clip may be stored in a memory including a reference URL ([0051]).
Roberts et al., US Pub. 2009/0087161 A1 disclose automatically synchronizing multiple video clips of various fans taken from the same event and editing to create a personal concert recording ([0012] – [0013]).
Jeon et al., US Pub. 2019/0268625 A1 disclose displaying a viewpoint of a camera selected by a user from among videos obtained by a plurality of cameras ([0001]).
Linderoth et al., US Pub. 2019/0209975 A1 disclose a remote stream viewer being able to choose between different camera views (Fig. 4 and [0052]).
Freeman et al., US Patent 7,079,176 B1 disclose an interactive digital system which allow a home view an expanded set of programming options such as customizing the content of programs by selecting from multiple camera angels which can be focused on different segments of an event (col. 2 ll. 35 – 46 and Fig. 1).
Boyle et al., US Pub. 2018/0205906 A1 disclose a player or coach using crowd sourced footage to improve individual and team performance, ([0012]).

Examiner’s Note:  The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cynthia M FOGG whose telephone number is (571)272-2741. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571)272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA M FOGG/Examiner, Art Unit 2421